Citation Nr: 0211984	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-21 661	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the May 24, 
1962, decision of the Board of Veterans' Appeals that severed 
a prior grant of service connection for the absence of a left 
kidney.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


INTRODUCTION

The moving party is a veteran who served on active duty from 
January 1951 to November 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party and his representative alleging 
clear and unmistakable error (CUE) in a May 1962 Board 
decision as to the issue noted above.  

Preliminarily, it is noted that a motion for revision of a 
decision based on CUE must meet certain requirements in order 
to qualify for review by the Board.  38 C.F.R. § 20.1404(a) 
(2001) requires that the motion must be in writing, and must 
be signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs (VA) file number; and the date 
of the Board of Veterans' Appeals decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  The 
Board finds that the moving party has met the necessary 
requirements to qualify for review by the Board, and that the 
motion is ready for such review.  38 C.F.R. § 20.1404(a) 
(2001).


FINDINGS OF FACT

1.  On May 24, 1962, the Board denied the appeal of an RO 
decision that had severed a prior grant of service connection 
for the absence of a left kidney.  

2.  The Board's decision of May 24, 1962, to deny the appeal 
of an RO decision that had severed a prior grant of service 
connection for the absence of a left kidney was not supported 
by evidence then of record, and the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied. 


CONCLUSION OF LAW

The Board's May 1962 decision to deny the appeal of an RO 
decision that had severed a grant of service connection for 
the absence of a left kidney contained CUE.  38 U.S.C.A. § 
7111 (West Supp. 2001); and 38 C.F.R. §§ 20.1400 - 20.1411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. 5102, 5103, 
5103A, 5107, was enacted prior to the submission of the 
motion considered herein.  VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. 3.156(a), 
the second sentence of 38 C.F.R. 3.159(c), and 38 C.F.R. 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
however, the Court of Appeals for Veterans Claims (Court) 
held that the VCAA was not applicable to motions alleging CUE 
in decisions of the Board.  Accordingly, the Board finds that 
the VCAA is not applicable to this motion as a matter of law.

In May 1962, the Board entered a decision to deny the moving 
party's appeal of a December 1961 RO decision that had 
severed a prior March 1955 grant of service connection for 
the absence of a left kidney.  

That decision was based upon findings that a nephrectomy of 
the left kidney was performed during service for the 
correction of a kidney disorder (hydronephrosis) which was 
congenital in nature and had existed prior to enlistment; 
that there was no increase in severity of the preexisting 
kidney disorder; and that there were no unusual results of 
the surgery in service.  The Board concluded that 
hydronephrosis clearly and unmistakably existed prior to 
service; that there was clearly and unmistakably no 
aggravation of the preexisting kidney disorder; and that the 
grant of service connection for the acquired absence of the 
left kidney was clearly and unmistakably erroneous and may 
not be restored.  The appeal of the December 1961 RO decision 
that had severed a prior grant of service connection for the 
absence of a left kidney was thus denied.  

The only arguments submitted by the moving party and his 
representative with respect to his motion for revision of the 
1962 Board decision based on CUE, were those which were 
advanced in the July 2002 Motion submitted by the veteran's 
representative, and those filed in conjunction with a motion 
to the Board for reconsideration of the same decision filed 
just prior to the current Motion being considered herein.  
The Board deems those allegations to be part of the current 
motion for CUE review of the May 1962 Board decision.  

The moving party and his representative have argued "that 
the May 24, 1962 decision committed CUE because there was no 
clear and convincing evidence to support the severance of 
service connection for absent left kidney based upon the 
facts and medical evidence in the file."  They further 
argued that the Board used its own medical judgment to sever 
service connection for absent left kidney, and that no 
reasons and medical bases were given for the Board decision.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2001), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has provided a sound basis for 
his conclusion that the Board's May 1962 decision contained 
CUE by raising contentions that the correct facts were not 
before the adjudicators and the law was incorrectly applied.  
As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Written arguments submitted by the moving party and his 
representative essentially disagree with the facts that were 
before the adjudicator and the law that was applied.   
Specifically, the moving party first questioned the Board's 
interpretation of the medical evidence regarding the 
veteran's in-service kidney disorder and the resulting left 
kidney nephrectomy by arguing bluntly that "there was no 
clear and unmistakable evidence to support the severance of 
service connection."  The Board finds that the moving 
party's allegations represent a valid disagreement with the 
application of the clear and unmistakable law that resulted 
in severance of service connection for the absence of a 
kidney.  In the May 24, 1962 Board decision on clear and 
unmistakable error for severance, the Board had the burden of 
showing that the original grant of service connection for the 
absence of a kidney was itself clear and unmistakable error.  
The Board did acknowledge that 38 C.F.R. § 3.105 applied, but 
cited no evidence to support the conclusion that there was no 
increase in severity in service.  

The veteran had entered service in January 1951 with no renal 
symptomatology and had no renal problems until 14 months 
later while still in service.  Then, he had surgery and the 
kidney was removed.  To find as the RO and the Board did in 
1962 that there was no increase in severity under these 
circumstances is, at best, dubious.  In essence, the moving 
party has alleged the existence of an error that is 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Russell, 3 Vet. App. at 313-14.  This is the 
case here.  

Further, it is found that the Board used its own medical 
judgment to sever the benefit, since medical evidence to the 
effect that the manifestations in service were due to the 
natural progress of the kidney condition is totally lacking.  
The regulations in 1962 required evidence to support a 
determination that natural progress occurred.  

The instant case is not a situation where the current Board 
is applying current adjudicative holdings retroactively.  The 
Board has never had authority to ignore the statutes or its 
regulations as clearly and unmistakably occurred in the 1962 
decision.  In 1962, the Board erroneously failed to make a 
specific finding as to whether the moving party's pre-
existing kidney disability underwent an increase in severity 
during his active military service, and failed to consider 
the presumption of aggravation.  In May 1962, the "specific 
finding" requirement was and continues to be found at 38 
C.F.R. § 3.306(a), which provides that a preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  (Emphasis added.)  In 
addition, the Board observes that the lack of such findings 
was specifically found to constitute CUE in Sondel v. West, 
13 Vet. App. 213 (1999).  

The one element of this appeal which is incontrovertible is 
the absence of any discrete evidence to support the 1962 
Board finding that there was "no increase in severity of the 
preexisting kidney disorder."  (It appears that the original 
grant of service connection was based on aggravation of a 
preservice disorder.  This itself was questionable given that 
the lack of any persuasive medical evidence to support 
preexistence.  It is true that the veteran reported having 
left side discomfort from about the age of eleven, but the 
physicians who treated and evaluated him during service 
without exception failed to conclude that the renal problems 
manifested in May 1952 were traceable to his childhood.  
Accordingly, given the presumption of soundness, the original 
decision probably should have granted service connection on a 
direct basis.)  

The critical element remains that no competent medical 
evidence existed to demonstrate that the kidney 
symptomatology during service represented "normal" progress 
of the disorder even on the assumption that the disorder 
indeed preexisted. Such evidence simply was not there.  It is 
correct to observe that the explication required in Board 
decisions approximately four decades ago was less than 
current requirements of law.  The theory, however, that the 
mere presence of a physician on the Board  panel without more 
could be the functional equivalent of a medical fact is 
without legal justification.  

But even to take the assumption a step further and accept 
that the physician's presence and concurrence might have been 
licitly deemed medical evidence of preexistence and non-
aggravation, undebtable error nevertheless persisted.  The 
test for the 1962 panel was to establish clear and 
unmistakable error in the original grant.  If the lacunae in 
the record are cured by this hypothesis, the aggregate record 
still generated an end result in which the evidence probably, 
if not certainly, preponderated in the veteran's favor.  At 
the very least, the record was in conflict.  Therefore, even 
under this remedial scenario, error in the original grant in 
the dimension mandated by law was lacking.   


ORDER

The motion for revision of the Board decision of May 24, 
1962, on the ground of CUE is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


